Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.
 
Amendments
	Claims 1, 6, 8, 15, 20, and 24-26 are amended. Claim 27 is canceled. Claim 28 is new. Claims 1-3, 5-8, 12, 14-17, 19-20, 22-26, and 28 are pending and have been considered.

Claim Objections
Claims 3 and 17 are objected to because of the following informalities: Claim 3 recites the limitation “the first dataset is the same domain as the second dataset”. Examiner interprets this limitation to mean the first dataset is in the same domain as the second dataset. Claim 17 is objected to for the reasons set forth in the objection to claim 3. 
Claims 5-6 and 19-20 are objected to because of the following informalities: Claim 1 recites a neural network with a first layer including a fixed convolutional layer portion and a programmable convolutional layer portion, a second layer including a programmable convolutional layer, and a third layer including at least one programmable fully-connected layer. Claims 5-6 further limit claim 1 by specifying the neural network is a convolutional neural network, the first and second layers are convolutional layers, and the third layer is a fully-connected layer. It is unclear to the examiner how a neural network including convolutional layer portions differs from a convolutional neural network, how a layer including convolutional layer portions differs from a convolutional layer, and how a layer including fully-connected layers differs from a fully-connected layer. Claim 15 is a system claim which recites the same features as method claim 1. Therefore, claims 19-20 are objected to for the reasons set forth in the objections to claims 5-6.
Claims 7 and 14 are objected to because of the following informalities: Claim 7 recites the limitations “identifying selected layers” in line 2 and “the identified selected layers” in line 4, but the claim lacks a step of selecting layers. To prevent potential confusion, Examiner either recommends introducing a step of selecting layers or using a different qualifier than “selected”. Claim 14 recites the limitation “selected layers” in line 1, and it is objected to for the reasons set forth in the objection to claim 7. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-8, 12, 14-17, 19-20, 22-26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the written disclosure lacks support for the limitation “processing, using the second layer of the neural network, … including: concatenating the intermediate feature map data and the concatenate feature map data to generating input feature map data”. Paragraphs 47-49 of the specification describe the layers of the neural network, their inputs, and their outputs. Paragraph 47 merely states, “The output of the programmable segment in the fixed layers is concatenated with the fixed outputs (feature maps)”. However, paragraphs 47-49 lack support for the second layer of the neural network performing the concatenation.
	Claims 2-3, 5-7, 22, and 24 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.
	Regarding claim 8, the written disclosure lacks support for the limitation “process, using the second layer of the neural network, … including: concatenate the intermediate feature maps and the concatenate feature maps to generating input feature maps”. Paragraphs 47-49 of the specification describe the layers of the neural network, their inputs, and their outputs. Paragraph 47 merely states, “The output of the programmable segment in the fixed layers is concatenated with the fixed outputs (feature maps)”. However, paragraphs 47-49 lack support for the second layer of the neural network performing the concatenation.
	Claims 12, 14, 25, and 28 are rejected for failing to cure the deficiencies of claim 8 upon which they depend.
	Claim 15 is a system claim which recites the same features as method claim 1. Claim 15 is rejected for the reasons set forth in the rejection of claim 1. Claims 16-17, 19-20, 23, and 26 are rejected for failing to cure the deficiencies of claim 15 upon which they depend.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 12, 14-17, 19-20, 22-26, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-7 from the bottom of p. 2 are indefinite due to the term “including”. Training a network on a dataset to generate weights is a separate process from quantizing and pruning weights. It is unclear how training a network on a dataset to generate weights may include quantizing and pruning weights. For purposes of examination, Examiner interprets this limitation as if it had not recited “training the neural network on the second dataset to”. 
Claims 2-3, 5-7, 22, and 24 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.
Claim 8 recites the limitations "the neural network" on p. 4, in the fourth and seventh lines from the bottom, and on p. 5 in line 4 from the top. There is insufficient antecedent basis for these limitations in the claim. For purposes of examination, Examiner interprets these limitations as having antecedent basis from “a convolutional neural network” in claim 8, line 4 on p. 4.
 	Claims 12 and 14 are rejected for failing to cure the deficiencies of claim 8 upon which they depend.
Claim 15 is a system claim which recites the same features as method claim 1. Claim 15 is rejected for the reasons set forth in the rejection of claim 1. Claims 16-17, 19-20, 23, and 26 are rejected for failing to cure the deficiencies of claim 15 upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 12, 14-17, 19-20, 22-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rebuffi et al. (“Efficient parametrization of multi-domain deep neural networks”, cited in the PTO-892 filed 03/16/2021) in view of Hotson et al. (US 20180211128 A1, cited in the PTO-892 filed 05/04/2022).

Regarding CLAIM 1, Rebuffi teaches: A method, comprising: 
at a training computer: (The BRI of this limitation is a neural network for training, which is mapped in the next limitation. Additionally, the experimental results in § 4 on pp. 5-8 are evidence of a computer system.)
training a neural network on a first dataset to generate a first set of weights, (P. 6, col. 1, § 4.1, all of the first paragraph and lines 3-6 of the last paragraph. A first set of weights includes the frozen weights and the adaption parameters learned for a first dataset, such as OmniGlot.)
the neural network including a plurality of layers including at least a first layer, a second layer and a third layer, (P. 5, §3.2, second paragraph and p. 6, Fig. 3 and its caption disclose the neural network. In Fig. 3, each pair of 3x3xN blocks surrounded by a skip connection represents Fig. 2b on p. 3. As will be further explained, a first layer includes the upper pair of parallel filters 3x3 and α in Fig 2b, and a second layer includes the lower pair of parallel filters 3x3 and α. A third layer includes the fully-connected layer FC in Fig. 3.)
the first layer including a fixed convolutional layer portion and a programmable convolution layer portion arranged in parallel, the fixed layer portion having a fixed set of weights, the programmable layer portion having a programmable set of weights, (Rebuffi depicts a first layer on p. 3, Fig. 2b, as the upper pair of parallel filters 3x3 and α. The filter 3x3 is fixed and the filter α is programmable, as disclosed by p. 2, col. 1, second complete paragraph, lines 1-8; P. 4, col. 2, § 3.1.2, lines 1-4 and first equation (refer to § 3.1.1 for notation); and P. 6, col. 1, last paragraph, lines 3-5.)
the second layer including a programmable convolutional layer, and (Rebuffi depicts a second layer on p. 3, Fig. 2b, as the lower pair of parallel filters 3x3 and α. The filter 3x3 is fixed and the filter α is programmable, as disclosed by the citations in the previous limitations. Although the claim does not require the first and second layers to have different weights, Rebuffi contains evidence that they do have different weights at p. 6, col. 2, “Location of residual adapters”, lines 3-9 from the end of the section.)
the third layer including at least one programmable fully-connected layer; (P. 5, col. 1, ¶ 2, last 3 lines; P. 6, Fig. 3 depicts a fully-connected layer “FC” as the final layer of the neural network. Examiner interprets “programmable fully-connected layer” as a fully-connected layer which is programmable at pretraining, as disclosed by p. 6, col. 1, § 4.1, ¶ 2, lines 1-3.)
training the neural network on a second dataset to generate a second set of weights; (P. 6, col. 1, § 4.1, all of the first paragraph and lines 3-6 of the last paragraph. A second set of weights includes the frozen weights and the adaption parameters learned for a dataset which is different from the first dataset, such as German Traffic Signs.)
 generate a final set of weights including at least one of: quantizing at least a portion of the fixed set of weights, and (Quantizing the fixed set of weights is interpreted as applying a ReLU to the output of the first 3x3 filter, which quantizes negative weights to 0. See the ReLU block above the 3x3 block in p. 3, Fig. 2b; and P. 4, col. 2, all of the second paragraph and the second-to-last paragraph.)
pruning at least a portion of the fixed set of weights; (Rebuffi teaches pruning on p. 7, col. 1, lines 9-13. Applying dropout before the second parallel adapter applies dropout to the first 3x3 filter corresponding to the fixed set of weights as claimed.) 
at an inference computer: (The BRI of this limitation is a neural network for inferencing or processing, which is mapped in the next limitation. Additionally, the experimental results in § 4 on pp. 5-8 are evidence of a computer system.)
processing, using the fixed layer portion of the first layer of the neural network, data input to the neural network to generate intermediate feature map data; (P. 4, col. 2, § 3.1.2, equation in line 5 teaches generating intermediate feature map data as the result of the operation                         
                            f
                            *
                            x
                        
                     where f represents filter banks. Rebuffi teaches that the variable x is an image on p. 2, col. 1, second complete paragraph, lines 4-5, but it is evident from the network architecture that x may represent feature maps output from a preceding layer. The fixed layer portion as claimed corresponds to the upper 3x3 filter in Fig. 2b.)
processing, using the programmable layer portion of the first layer of the neural network, the data input to the neural network to generate concatenate feature map data; (P. 4, col. 2, § 3.1.2, equation in line 5 teaches generating concatenate feature map data as the result of the operation                         
                            
                                
                                    d
                                    i
                                    a
                                    g
                                
                                
                                    1
                                
                            
                            
                                
                                    α
                                
                            
                            *
                            x
                        
                    . The first term in this operation is taught in § 3.1.1. The programmable layer portion as claimed corresponds to the upper α filter in Fig. 2b.)
processing, using the… layer of the neural network, the intermediate feature map data and the concatenate feature map data to generate output feature map data, including: (See next 2 mappings)
concatenating the intermediate feature map data and the concatenate feature map data to generate input feature map data, and (The addition operation in                         
                            y
                            =
                            f
                            *
                            x
                            +
                            
                                
                                    d
                                    i
                                    a
                                    g
                                
                                
                                    1
                                
                            
                            
                                
                                    α
                                
                            
                            *
                            x
                        
                    
is a concatenation (P. 4, col. 2, § 3.1.2, equation in line 5).)
inputting the input feature map data to the programmable convolutional layer of the second layer to generate the output feature map data; (P. 4, col. 2, § 3.1.2, equation in line 5 teaches generating output feature map data. The input x for the “second layer” as claimed corresponds to the output from the upper pair of filters. The programmable convolutional layer as claimed corresponds to the lower pair of parallel filters 3x3 and α in Fig. 2b.)
Rebuffi teaches concatenating the intermediate feature map data and the concatenate feature map data using the first layer according to P. 4, col. 2, § 3.1.2, equation in line 5, but not using the second layer. Rebuffi also teaches a fully-connected layer in the network architecture and a table of results, but not processing data and outputting output data.
Therefore, Rebuffi does not explicitly teach: processing using the second layer including concatenating
processing, using the fully-connected layer of the neural network, the output feature map data to generate output data; and 
outputting the output data.
	But Hotson teaches: processing using the second layer including concatenating (¶ [0020] discloses parallel feature maps. ¶ [0042], [0052], and Fig. 6 teach first obtaining feature maps Image 0 and Depth 0. A convolutional recurrent neural network concatenates the feature maps, which corresponds to the “second” layer as claimed.)
processing, using the fully-connected layer of the neural network, the output feature map data to generate output data; and (¶ [0031], lines 1-12 and ¶ [0032]-[0034], where the third layer as claimed corresponds to output layer 210)
outputting the output data. (¶ [0031], lines 1-12 and ¶ [0032]-[0034])
Hotson is in the same field of endeavor as the claimed invention, namely, convolutional neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have used Hotson’s system of concatenating parallel feature maps to concatenate the feature maps output by Rebuffi’s fixed and adjustable layers. It would have been obvious to have used an output layer to generate output data from output feature map data and output the output data. A motivation for the combination is that the use of concatenated feature maps may significantly improve object detection in the case of poor quality for one type of sensor data. (Hotson, ¶ [0022], last 4 lines)

Regarding CLAIM 2, the combination of Rebuffi and Hotson teaches: The method as claimed in claim 1, 
Rebuffi teaches: further comprising identifying similarities of the first set of weights and the second set of weights. (The first and second sets of weights are similar because they contain the fixed weights w and because the upper and lower adaption parameters α are trained on the same class of images. Rebuffi teaches this identification at p. 2, col. 1, second complete paragraph, lines 1-8; P. 4, col. 2, § 3.1.2, lines 1-4 and first equation (refer to § 3.1.1 for notation); and P. 6, col. 1, last paragraph, lines 3-5.)

Regarding CLAIM 3, the combination of Rebuffi and Hotson teaches: The method as claimed in claim 1, 
Rebuffi teaches: further comprising determining that the first dataset is the same domain as the second dataset. (A domain is interpreted as a type of data. Rebuffi teaches that both datasets are images, according to p. 2, col. 1, second complete paragraph, lines 4-5; p. 5, col. 1, ¶ 2, lines 3 (“images”); and p. 6, §4.1, ¶ 1. Note that what Rebuffi means by a “domain” is the category or class of images.)

Regarding CLAIM 5, the combination of Rebuffi and Hotson teaches: The method as claimed in claim 1, where: 
Rebuffi teaches: the neural network is a convolutional neural network (CNN); and (P. 5, §3.2, second paragraph and p. 6, Fig. 3 and its caption disclose a convolutional neural network.)
the first layer is a convolutional layer. (P. 4, col. 2, § 3.1.2, lines 1-4 and first equation.)

Regarding CLAIM 6, the combination of Rebuffi and Hotson teaches: The method as claimed in claim 5, where: 
	Rebuffi teaches: the second layer is a convolutional layer; (Rebuffi depicts a second layer on p. 3, Fig. 2b, as the lower pair of parallel filters 3x3 and α; P. 4, col. 2, § 3.1.2, lines 1-4 and first equation.)
the third layer is a fully-connected layer; and (P. 5, col. 1, ¶ 2, last 3 lines; P. 6, Fig. 3 depicts a fully-connected layer “FC” as the final layer of the neural network.)
the data input to the neural network are image data or voice data. (Rebuffi teaches that both datasets are images, according to p. 2, col. 1, second complete paragraph, lines 4-5; p. 5, col. 1, ¶ 2, lines 3 (“images”); and p. 6, §4.1, ¶ 1. Note that what Rebuffi means by a “domain” is the category or class of images.)

Regarding CLAIM 7, the combination of Rebuffi and Hotson teaches: The method as claimed in claim 1,
	Rebuffi teaches: further comprising: identifying selected layers of the neural network having particular connectivity properties; and (Interpreted as identifying the adapter parameters are adjustable. P. 6, col. 1, last paragraph, lines 3-5.)
updating the identified selected layers of the neural network. (P. 6, col. 1, last paragraph, lines 3-5.)

Regarding CLAIM 8, Rebuffi teaches: a convolutional neural network including at least a first layer, a second layer and a third layer, (P. 5, §3.2, second paragraph and p. 6, Fig. 3 and its caption disclose the neural network. In Fig. 3, each pair of 3x3xN blocks surrounded by a skip connection represents Fig. 2b on p. 3. As will be further explained, a first layer includes the upper pair of parallel filters 3x3 and α in Fig 2b, and a second layer includes the lower pair of parallel filters 3x3 and α. A third layer includes the fully-connected layer FC in Fig. 3.)
the first layer including a fixed convolutional layer portion and a programmable convolution layer portion arranged in parallel, (Rebuffi depicts a first layer on p. 3, Fig. 2b, as the upper pair of parallel filters 3x3 and α. The filter 3x3 is fixed and the filter α is programmable, as disclosed by p. 2, col. 1, second complete paragraph, lines 1-8; P. 4, col. 2, § 3.1.2, lines 1-4 and first equation (refer to § 3.1.1 for notation); and P. 6, col. 1, last paragraph, lines 3-5.)
the fixed convolutional layer portion configured to receive data input to the convolutional neural network and generate one or more intermediate feature maps and (P. 4, col. 2, § 3.1.2, equation in line 5 teaches generating intermediate feature maps as the result of the operation                         
                            f
                            *
                            x
                        
                     where f represents filter banks. Rebuffi teaches that the variable x is an image on p. 2, col. 1, second complete paragraph, lines 4-5, but it is evident from the network architecture that x may represent feature maps output from a preceding layer. The fixed layer portion as claimed corresponds to the upper 3x3 filter in Fig. 2b.)
the programmable convolutional layer portion configured to receive the data input to the convolutional neural network and generate one or more concatenate feature maps, (P. 4, col. 2, § 3.1.2, equation in line 5 teaches generating concatenate feature maps as the result of the operation                         
                            
                                
                                    d
                                    i
                                    a
                                    g
                                
                                
                                    1
                                
                            
                            
                                
                                    α
                                
                            
                            *
                            x
                        
                    . The first term in this operation is taught in § 3.1.1. The programmable layer portion as claimed corresponds to the upper α filter in Fig. 2b.)
the second layer, including a programmable convolutional layer, configured to receive the one or more intermediate feature maps and the one or more concatenate feature maps and generate one or more output feature maps, (P. 4, col. 2, § 3.1.2, equation in line 5 teaches generating output feature maps. The input x for the “second layer” as claimed corresponds to the output from the upper pair of filters. The programmable convolutional layer as claimed corresponds to the lower pair of parallel filters 3x3 and α in Fig. 2b.)
the third layer, including at least one programmable fully-connected layer, (P. 5, col. 1, ¶ 2, last 3 lines; P. 6, Fig. 3 depicts a fully-connected layer “FC” as the final layer of the neural network. Examiner interprets “programmable fully-connected layer” as a fully-connected layer which is programmable at pretraining, as disclosed by p. 6, col. 1, § 4.1, ¶ 2, lines 1-3.)
process, using the first layer of the neural network, the data input to the neural network to generate the intermediate feature maps and the concatenate feature maps, (P. 4, col. 2, § 3.1.2, equation in line 5 teaches (1) generating intermediate feature maps as the result of the operation                         
                            f
                            *
                            x
                        
                    , and (2) generating concatenate feature maps as the result of the operation                         
                            
                                
                                    d
                                    i
                                    a
                                    g
                                
                                
                                    1
                                
                            
                            
                                
                                    α
                                
                            
                            *
                            x
                        
                    . Rebuffi teaches that the variable x is an image on p. 2, col. 1, second complete paragraph, lines 4-5, but it is evident from the network architecture that x may represent feature maps output from a preceding layer.)
process, using the… layer of the neural network, the intermediate feature maps and the concatenate feature maps to generate the output feature maps, including: (See next 2 mappings)
concatenate the intermediate feature maps and the concatenate feature maps to generate one or more input feature maps, and (The addition operation in                         
                            y
                            =
                            f
                            *
                            x
                            +
                            
                                
                                    d
                                    i
                                    a
                                    g
                                
                                
                                    1
                                
                            
                            
                                
                                    α
                                
                            
                            *
                            x
                        
                    
is a concatenation (P. 4, col. 2, § 3.1.2, equation in line 5).)
input the one or more input feature maps to the programmable convolutional layer of the second layer to generate the one or more output feature maps, (P. 4, col. 2, § 3.1.2, equation in line 5 teaches generating output feature maps. The input x for the “second layer” as claimed corresponds to the output from the upper pair of filters. The programmable convolutional layer as claimed corresponds to the lower pair of parallel filters 3x3 and α in Fig. 2b.)
…
where the fixed convolutional layer portion of the first layer has a fixed set of weights, the programmable convolutional layer portion of the first layer, the second layer and the third layer have a programmable set of weights, (First and second layers: The first layer is the upper pair of parallel filters 3x3 and α in Fig. 2 on p. 3, where the filter 3x3 has fixed weights w and the filter α has programmable weights α. The second layer is the lower pair of parallel filters 3x3 and α in Fig. 2, where the filter 3x3 has fixed weights w and the filter α has programmable weights α. Refer to p. 2, col. 1, second complete paragraph, lines 1-8; P. 4, col. 2, § 3.1.2, lines 1-4 and first equation; and P. 6, col. 1, last paragraph, lines 3-5. Third layer: P. 5, col. 1, ¶ 2, last 3 lines; P. 6, Fig. 3 depicts a fully-connected layer “FC” as the final layer of the neural network. Under the broadest reasonable interpretation of “programmable”, the values of the fully-connected layer are programmable because they are updated during the pre-training on ImageNet.)
at least a portion of the fixed set of weights are quantized and (Quantizing the fixed set of weights is interpreted as applying a ReLU to the output of the first 3x3 filter, which quantizes negative weights to 0. See the ReLU block above the 3x3 block in Fig. 2b on p. 3; and P. 4, col. 2, all of the second paragraph and the second-to-last paragraph.)
and at least a portion of the fixed set of weights are pruned. (Rebuffi teaches pruning on p. 7, col. 1, lines 9-13. Applying dropout before the second parallel adapter applies dropout to the first 3x3 filter corresponding to the fixed set of weights as claimed.)
Rebuffi teaches concatenating the intermediate feature maps and the concatenate feature maps using the first layer according to P. 4, col. 2, § 3.1.2, equation in line 5, but not using the second layer. Rebuffi also teaches a fully-connected layer in the network architecture and a table of results, but not processing data and outputting output data.
Therefore, Rebuffi does not explicitly teach: An apparatus, comprising: a memory; and a processor, coupled to the memory, configured to: read, from the memory, 
the layer including a fully-connected layer configured to receive the output feature maps and generate output data,
process using the second layer including concatenate
process, using the fully-connected layer of the neural network, the output feature maps to generate the output data, and 
output the output data, 
	But Hotson teaches: An apparatus, comprising: a memory; and a processor, coupled to the memory, configured to: read, from the memory, (¶ [0058])
the layer including a fully-connected layer configured to receive the output feature maps and generate output data, (¶ [0031], lines 1-12 and ¶ [0032]-[0034], where the third layer as claimed corresponds to output layer 210)
process using the second layer including concatenate (¶ [0020] discloses parallel feature maps. ¶ [0042], [0052], and Fig. 6 teach first obtaining feature maps Image 0 and Depth 0. A convolutional recurrent neural network concatenates the feature maps, which corresponds to a “second” layer as claimed.)
process, using the fully-connected layer of the neural network, the output feature maps to generate the output data, and (¶ [0031], lines 1-12 and ¶ [0032]-[0034], where the third layer as claimed corresponds to output layer 210)
output the output data, (¶ [0031], lines 1-12 and ¶ [0032]-[0034])
Hotson is in the same field of endeavor as the claimed invention, namely, convolutional neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have used Hotson’s system of concatenating parallel feature maps to concatenate the feature maps output by Rebuffi’s fixed and adjustable layers. It would have been obvious to have used an output layer to generate output data from output feature maps and output the output data and incorporated Hotson’s computing device. A motivation for the combination is that the use of concatenated feature maps may significantly improve object detection in the case of poor quality for one type of sensor data. (Hotson, ¶ [0022], last 4 lines)

Regarding CLAIM 12, the combination of Rebuffi and Hotson teaches: The apparatus as claimed in claim 8, 
where the fixed convolutional layer portion, the programmable convolutional layer portion, the programmable convolutional layer and the programmable fully-connected layer are identified during training. (P. 6, col. 1, last paragraph, lines 3-5 teach the first three items in the list. Regarding the fourth item in the list, Examiner interprets “programmable fully-connected layer” as a fully-connected layer which is programmable at pretraining, as disclosed by p. 5, col. 1, ¶ 2, lines 2-3 from the end, and p. 6, col. 1, § 4.1, ¶ 2, lines 1-3.)

Regarding CLAIM 14, the combination of Rebuffi and Hotson teaches: The apparatus as claimed in claim 8, 
Rebuffi teaches: where selected layers of the convolutional neural network have particular connectivity properties. (Interpreted as identifying the adapter parameters are adjustable. Refer to P. 2, col. 1, second complete paragraph, lines 4-12; P. 4, col. 2, § 3.1.2, lines 1-4 and first equation; and P. 6, col. 1, last paragraph, lines 3-5.)

Regarding claim 15, the claim is directed to a system that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons therein. Furthermore, Hotson teaches: a training computer including a memory and a processor, coupled to the memory, that executes instructions stored in the memory, the instructions comprising the method of claim 1 (See Hotson ¶ [0058]). Claims 16-17, 19-20, 23, and 26 are each directed to a system that implements the same features as each of method claims 2-3, 5-6, 22, and 24, respectively.

Regarding CLAIM 22, the combination of Rebuffi and Hotson teaches: The method as claimed in claim 1,
	Rebuffi teaches: where the training computer and the inference computer are the same computer. (The BRI of this limitation is that a neural network trained and then used for processing. Taught by P. 6, col. 1, § 4.1, all of the first paragraph and the first paragraph of the section “Parallel vs. Series”; and P. 7, Table 1.)

Regarding CLAIM 24, the combination of Rebuffi and Hotson teaches: The method as claimed in claim 1,
Rebuffi teaches: where the weights in the programmable set of weights in the programmable layer portion of the first layer are sparse. (Rebuffi teaches that an identity matrix emerges if                         
                            α
                            =
                            0
                        
                    , which is a sparse matrix. See P. 4 col. 1, § 3.1.1, at the paragraph beginning with “An advantage” and ending with “generalization.”; and P. 4, col. 2, § 3.1.2, “Size of the adapters”, last 3 lines.)

Regarding CLAIM 25, the combination of Rebuffi and Hotson teaches: The apparatus as claimed in claim 8, 
Rebuffi teaches: where the weights in the programmable convolutional layer portion of the first layer are sparse. (Rebuffi teaches that an identity matrix emerges if                         
                            α
                            =
                            0
                        
                    , which is a sparse matrix. See P. 4 col. 1, § 3.1.1, at the paragraph beginning with “An advantage” and ending with “generalization.”; and P. 4, col. 2, § 3.1.2, “Size of the adapters”, last 3 lines.)

Regarding CLAIM 28, the combination of Rebuffi and Hotson teaches: The apparatus as claimed in claim 8, 
Rebuffi teaches: where the fixed set of weights is hardwired. (Rebuffi teaches fixed weights at p. 2, col. 1, second complete paragraph, and p. 6, col. 1, last paragraph, lines 3-5.)

Examiner’s Note
	For claims 1 and 15, Examiner interpreted the second set of weights as not being based on the first set of weights. Applicant is directed to Yosinksi et al. (“How transferable are features in deep neural networks?”, cited in the IDS filed 08/03/2018) which appears to teach training a neural network on a first dataset to generate a first set of weights, and training the neural network having the first set of weights on a second dataset to generate a second set of weights based on the first set of weights.

Response to Arguments
Examiner herein responds to the claims and remarks filed 07/14/2022 and the Advisory Action filed 06/22/2022. 
Claim Rejections Under 35 U.S.C. 103 (Remarks pp. 9-14): Applicant’s arguments with respect to claim 1-3, 5-8, 12, 14-17, 19-20, and 22-26 regarding the references Wen and O’Shea have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicant's arguments regarding the Hotson reference at pp. 12-15 of the remarks have been fully considered but they are not persuasive. Examiner has responded to these arguments in the Advisory Action, at the bottom of p. 3 and top of p. 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rusu et al. (“Progressive Neural Networks”) teaches training a progressive neural network by instantiating a new neural network (a column) for each task being solved, while transfer is enabled via lateral connections to features of previously learned columns. The previously learned columns are frozen. Data passes through only one column at a time.
Zagoruyko et al. (“Wide Residual Networks”) teaches performing dropout between convolutional layers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.H.J./Examiner, Art Unit 2127                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145